Citation Nr: 1709080	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  08-28 703 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, adjustment disorder with anxiety, and attention deficit hyperactivity disorder (ADHD).  


REPRESENTATION

Veteran is represented by:  Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1987 to February 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The case is currently under the jurisdiction of the Milwaukee, Wisconsin RO.

In July 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In August 2014, the Board denied the Veteran's claim for a psychiatric disability,      and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a March 2015 Joint Motion for Remand (Joint Motion), the parties agreed that the Board erred in failing to address the provisions of 38 C.F.R. § 3.304(f)(5)       and how they factored into its credibility determination.  The parties moved the Court to vacate the Board's August 2014 decision, and in a March 2015 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  

In July 2015, the Board remanded the claim for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDING OF FACT

The most probative evidence is against a finding that the Veteran experienced a physical or sexual assault during service; a psychiatric disorder was not noted during service or for many years thereafter; and there is no probative evidence otherwise linking a psychiatric disorder to service.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated August 2006, to include a request for specific information concerning PTSD due to personal assault.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.304(f)(5) (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and VA and private treatment records.  The Board notes that a VA examination has not been provided.  However, as will be discussed more fully below, there is no credible evidence of a claimed event, injury, or disease during service upon which service connection can be established.  Thus, a VA examination is        not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a hearing before the Board in July 2010, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board notes that actions requested in the prior remands have been undertaken.  Private treatment records from 2006 were obtained from Dr. Smith, and in June 2016, the RO requested copies of any investigative reports related to the Veteran's claim.  In a June 2016 response, the Air Force Office of Special Investigation (AFOSI) indicated that its agency is responsible for conducting criminal investigations for the United States Air Force and that it found no record of AFOSI ever having conducted an investigation involving the Veteran.  Accordingly, the Board finds that there has      been substantial compliance with the prior remand instructions and no further action     is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also 38 C.F.R. § 3.655(b) (when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease            or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service,   even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy.  If        the evidence establishes that a veteran engaged in combat with the enemy and the claim stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).

Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown,     9 Vet. App. 163, 166 (1996).  Rather, he must provide credible supporting evidence that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

However, effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence       of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39, 843-39, 852.  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  As such is not alleged here, the revised provisions do not affect the outcome of this claim.

A review of the Veteran's service treatment records reveals no treatment for or diagnosis of a psychiatric disorder, although the Veteran apparently missed an appointment with a psychologist in January 1996.  In a telephone contact with the Veteran in January 2012, he stated that he did not receive mental health treatment during service.

The Veteran asserts that a current psychiatric disability is due to an in-service sexual assault.  Specifically, he claims that he was gang raped by female impersonators in July 1988 while stationed at Clark Air Base in the Philippines.  During the July 2010 Board hearing, the Veteran testified that he received an Article 15 for a curfew violation on the night of the alleged assault.  He stated that because of his embarrassment, he only reported that his watch had been stolen. The Veteran testified that he told a co-worker about it at the time and that he told his wife ten years later while he was stationed at Malmstrom Air Force Base.  He further testified that after the assault, he exhibited behavioral changes, such as being more reclusive, reporting to work late, gaining weight, and declining sex with his wife, and that he was eventually demoted due to changes resulting from this stressor.  

Service treatment records reflect that the Veteran weighed 189 pounds upon his enlistment in 1987.  He weighed 189 pounds in May 1991, 200 pounds in July 1992, and 217 pounds in December 1992.  By January 1996, he weighed 239 pounds on one occasion and 247 pounds on another.    

Personnel records indicate that the Veteran received a Nonjudicial Punishment in July 1988 for failure to obey curfew.  Performance evaluations from December 1987 to October 1994 are of record.  With one exception, which showed he was a satisfactory performer with the potential to be excellent, the remaining performance evaluations indicate that the Veteran performed in an outstanding matter or was      an exceptional performer ready for immediate promotion.  In 1995, the Veteran received a Letter of Admonishment and a Letter of Reprimand for disregarding a weight management program.  In November 1995, the Veteran's Commander recommended an administrative demotion for failure to comply with the weight management program.  Later that month, the Veteran responded and requested consideration to be given to various crises that occurred.  He noted that his niece, over whom he had legal guardianship, was a victim of statutory rape in February 1995.  He stated that his wife had been expecting their first child in July 1995 and was placed on bed rest.  The Veteran also related that his wife had been discharged from service after the birth of their child, which caused financial hardship.  The Veteran's demotion was approved in December 1995.

Post-service VA treatment records indicate that the Veteran weighed 307 pounds in December 1999.  A September 2004 VA treatment record noted that all members of his family were overweight.  The Veteran underwent gastric bypass surgery in October 2004.

An April 2006 private psychological evaluation shows that the Veteran reported having problems at work and that he was concerned he may lose his job.  He reported a poor memory, difficulty multitasking, misplacing objects, and feeling disorganized and overwhelmed.  The diagnoses were ADHD, inattentive type, and adjustment disorder with anxiety.

A May 2006 VA treatment record notes that the Veteran was having work issues and was seen by a private psychologist who diagnosed him with attention deficit disorder and prescribed medication.  The Veteran indicated that his medication improved his focus, but he was still under a lot of stress and pressure at work.   

In July 2006, the Veteran filed a service connection claim for PTSD and depression.  In August 2006, the RO sent the Veteran a letter requesting specific details of the stressful event in service that resulted in his PTSD as well as any treatment records, police reports, buddy statements, or any other evidence to support his claim.    

In August 2006, the Veteran called a VA clinic and requested a PTSD program consultation.  The clinician requested that the Veteran be contacted and asked what symptoms he was having, as he had not mentioned any such symptoms during his May 2006 visit.  The Veteran responded via telephone that he was not experiencing any symptoms, and he specifically denied having nightmares or flashbacks.  He further stated that he was advised by his representative to get an evaluation for PTSD and he was "just doing as he was told."

In October 2006, the RO sent the Veteran another letter advising him that he had not responded to the PTSD Questionnaire sent in August.  The RO again requested a comprehensive statement containing as much detail as possible regarding the alleged stressor, including dates, places, descriptions of events, and names of individuals who were involved in the events.

In January 2007, the Veteran was admitted to a VA hospital with suicidal ideations.  He stated that he had been thinking about crashing his car when he was driving alone for the past few days, but denied any intent to harm himself.  The Veteran reported feeling depressed and anxious over the past few weeks and a remote history of panic attack-like symptoms for over a year.  It was noted that he was fired from his job about six months earlier after an argument and insubordination, which was a stressor in his life.  The Veteran denied any traumatic episodes in his life in which his life or the life of another was in danger.  A treatment provider spoke to the Veteran's wife via telephone, who denied that the Veteran has ever had a decreased need for sleep, gone on spending sprees, showed pressured speech, or exhibited any paranoid or harmful behavior.  The Veteran's wife told the treatment provider that the Veteran had been sexually abused by his babysitter when he was young, which had recently been brought up in a deposition conducted pursuant to a lawsuit against the Veteran's former employer.  The impression was major depressive disorder with an outside diagnosis of attention deficit disorder.  

During a follow-up visit later that month, the Veteran reported wanting to be evaluated for PTSD related to military sexual trauma and trauma regarding his government job from which he was fired.  It was noted that military sexual trauma was not the focus during his previous admission, as work-related PTSD was, and during the current visit, the Veteran did not mention his childhood sexual trauma.  The Veteran related that while on leave in the Philippines, he was intoxicated and bothered/molested by female impersonators.  He stated that the event did not affect sexual relations with his wife and that he never told anyone in the military.  The Veteran also stated that he and his wife had discussed separating and that his wife believed that he was "just looking for a vacation from the family."  

In May 2007, a VA clinical nurse specialist diagnosed the Veteran with ADHD, generalized anxiety disorder, and PTSD.  In a July 2007 VA PTSD program consultation note, the Veteran complained of flashbacks regarding being raped in service by two female impersonators.  He stated that nightmares and flashbacks originated after service when he was being harassed by superiors at his job.  He     also reported undergoing psychological counseling for weight loss in 2003.  The diagnosis was delayed onset PTSD.  Axis IV stressors included homelessness and military sexual trauma.  

The electronic claims file contains numerous subsequent VA individual and group mental health treatment records regarding PTSD due to military sexual trauma.  

In a statement dated June 2010, M.E. related that he had been stationed with the Veteran in the Philippines, and that they spent a lot of time together.  He stated that he noticed the Veteran was not his usual self when he came back to work in July 1988.  He added that fellow servicemen mentioned that the Veteran had been gang raped by three local nationals the previous night.  He said that the Veteran met three women, and after being taken to the house of one of the locals, was raped by three of them.  Mr. E. claimed he asked the Veteran if it was true, and the Veteran said it was.  He indicated that the Veteran had previously been a very sociable person, but after the incident, he started to show up for work late and withdrew from spending time with his usual crowd.  He also noted the Veteran appeared stressed out and had a hard time dealing with the situation.  

In a letter dated June 2012, the veteran's treating VA psychiatrist stated that the Veteran experienced a sexual assault in service and has been treated for consequent PTSD for an extended period of time.

In May 2015, the Veteran underwent a private psychological evaluation, during which he reported being gang raped while stationed in the Philippines in July 1988.  The Veteran stated that when he arrived back at Clark Air Base after the assault,     he was aware that he had missed curfew, so he reported to the officers at the law enforcement desk that he had been accosted by a couple of "billy boys" who stole his watch.  The Veteran further stated that he told law enforcement that he took off running as soon as he saw their genitals.  He also stated that the contents of the police report were publicized in the base newspaper, and although his name was not mentioned, everyone knew it was him, and he was "the laughing stock of the base."  The Veteran indicated that he drank to the point of intoxication on a regular basis upon his arrival at Clark Air Base and stated that his alcohol use increased after he was sexually assaulted.  He indicated that he abruptly stopped drinking around 1990 after meeting a Christian on the plane ride to his new base in Montana.  According to the private psychological evaluation, the Veteran started eating uncontrollably and gained 100 pounds during his first year in Montana.  The Veteran indicated that he maintained his sobriety until 2005, noting that six months after his October 2004 gastric bypass surgery, he replaced food with alcohol because he was forced to eat correct portions and to pay close attention to what he ate.  The private psychologist indicated that the record shows a "persistent history of self-medication as a means of emotional numbing and distraction."  In support of this, the psychologist provided the following rationale:

After being transferred to Montana approximately [one-and-a-half] years after the rape incident, [the Veteran] determined to abstain from alcohol which he quickly replaced with food.  His food binges, which he described as 'out of control' eventually led to a demotion and recommendation that he resign from military service.  [The Veteran] continued to self-medicate with food until 2004 when he underwent gastric bypass surgery.  He then returned to alcohol and later cocaine. 

The private psychologist also opined that it is at least as likely as not that the Veteran was sexually assaulted while stationed at Clark Air Base in 1988, noting:

Evidence in support of this opinion includes an Article 15 punishment that he received on the night he reports the rape occurred for failure to obey curfew.  [The Veteran], who was at the time 19 years of age, did not report the incident to either base or local authorities due to intense guilt and shame, as is common for sexual assault victims within any context.  It is noteworthy however, that after initially disclosing the event to VA providers in 2006, the records demonstrate that [the Veteran's] description of the incident has remained entirely consistent across numerous evaluations and treatment environments.  In addition, he continues to experience significant distress when discussing the event as was observed during the present evaluation has been highly avoidant and reactive to treatments that involve direct processing.  

In September 2016, the Veteran submitted an affidavit from his ex-wife, to whom he was married from 1989 to 2014.  She stated that in high school, the Veteran      was sociable, outgoing, and was not interested in drugs.  She also stated that when they moved to Montana around 1992, she believed the Veteran brought all of his repressed emotions, memories, and trauma from the Philippines with him, and by 1995, the Veteran lost control of his weight, failed to meet Air Force weight standards, and received several reprimands, administrative remarks, and negative performance evaluations before eventually being demoted and discharged.  The Veteran's ex-wife indicated that she did not learn about the Veteran's claimed sexual assault until "many years after" they were married.  She also recalled that    the Veteran's behavior began to change drastically in 2003, when they moved          to New Mexico, and the Veteran began working at Kirtland Air Force Base.          She stated that the Veteran fell into a depression, began drinking heavily and experimenting with drugs, complained of flashbacks and nightmares, would not come home to sleep, had no contact with her for days at a time, and was living on the streets.  The Veteran's ex-wife further stated that she believed that the Veteran's military sexual assault led to his depression, anxiety, and PTSD.  

Upon review of the record, the Board concludes that the assertions of personal assault during service are not credible.  The August 2006 request by the Veteran    for a consultation for PTSD because he was "just doing as he was told" by his representative, even though he had no PTSD symptoms, raises serious questions    as to the credibility of the Veteran's contentions with respect to his PTSD claim.  Indeed, it seems that the claim for PTSD came well before any symptoms or diagnosis of the condition was shown.  In addition, the Veteran has provided conflicting information regarding the alleged event.  He reported to treatment providers in 2007 that he did not tell anyone about it in service and did not respond to VA's initial requests for information or evidence that could support his claim, such as buddy statements.  After his service connection claim was denied, he stated that he told a friend shortly after the alleged assault occurred and his wife ten years later, both of whom have now provided written statements in support his claim for benefits, one of which suggests that multiple people knew about the alleged assault during service.  Moreover, at initial presentation to the hospital in January 2007, the stressors mentioned were work, financial, and childhood sexual abuse.  On follow-up, however, the Veteran seemed focused on getting a PTSD evaluation to support his claim for benefits.  In short, the Veteran's contentions concerning his PTSD claim to not appear to be credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan, 451 F.3d at 1337.

Although Mr. E. has provided a statement in support of the Veteran's claim, the Board notes that Mr. E.'s statement is inconsistent with prior reports of the Veteran that he did not report it to anyone in service.  Indeed, Mr. E.'s statement suggests that many people knew about it, which is significantly contrary to the Veteran's report.  Moreover, this statement is unsigned and is being rendered 20 years         after the alleged event.  Therefore, the Board affords no probative weight to the statement that the Veteran told Mr. E. about an in-service rape.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 20036) (the Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility).  

The Board likewise assigns no probative value to the September 2016 affidavit of the Veteran's ex-wife, as her assertions are not consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).  The Veteran testified during the July 2010 Board hearing that he told his wife about the assault approximately ten years after it occurred, i.e. around 1998.  However, he also testified that he was stationed at Malmstrom Air Force Base when he told her, which would have been sometime prior to his discharge from active duty in February 1996.  Either way, according to the Veteran's testimony, his wife had known about the alleged assault for several years by the time she was contacted by the Veteran's psychiatric treatment provider in January 2007.  At the time, she reported that the Veteran was sexually abused by his babysitter when he was young; however, she did not mention a military sexual assault.  The Board finds it unlikely that the Veteran's wife would disclose the Veteran's childhood sexual abuse to his psychiatric treatment provider, but fail to mention a military sexual assault, which, according to her September 2016 affidavit, she believed was the cause of the behavioral changes, psychiatric symptoms, and substance abuse she observed since 2003.  Furthermore, when she spoke to the Veteran's treatment provider in 2007, she denied that the Veteran had a history of harmful behavior.  Now she asserts that in 2003, she observed the Veteran's behavior change drastically, noting that he began drinking heavily and experimenting with drugs and was living on the streets.  The Board     finds the assertions made to a clinician for purposes of treatment to be significantly more credible and probative than statements made to VA for purposes of seeking compensation.  See Cartright, 2 Vet. App. at 25.

With respect to the Veteran's alleged behavioral changes following the claimed assault, such as being more withdrawn and reclusive, exhibiting decreased work performance, and arriving late to work, the Board finds that such assertions are not consistent with the evidence of record.  Notably, a December 1988 performance evaluation, which covered the period during the alleged assault and six months thereafter, shows that the Veteran received the highest ratings for performance of   duty, which included timeliness; human relations, which included showing concern and sensitivity to the needs of others; and learning ability, which included oral communication skills.  He was described as having performed all duties in an "outstanding manner" and commended for his leadership abilities. Thereafter, with the exception of one evaluation which characterized the Veteran as a satisfactory performer with the potential to be excellent, the remaining performance evaluations 
indicated that the Veteran performed in an outstanding matter or was an exceptional performer ready for immediate promotion.  The only disciplinary actions in the Veteran's personnel file relate to the July 1988 Nonjudicial Punishment for missing curfew and the Veteran's failure to comply with weight standards later in his career.  

The Veteran asserts that he received the July 1988 Nonjudicial Punishment for missing curfew on the night the alleged assault.  As previously noted, the Veteran initially stated that nobody knew about the assault during service.  However, he now claims that because he needed an excuse for missing curfew, he reported to    law enforcement that he had been accosted by a couple of "billy boys" who stole    his watch and exposed their genitals.  He also stated that the contents of the police report were publicized in the base newspaper, and he became "the laughing stock     of the base."  VA attempted to verify the Veteran's claim that a police report was made; however, a response from AFOSI indicates that no records were found relating to an investigation involving the Veteran.  The Board acknowledges that the absence of a service record documenting an unreported sexual assault is not pertinent evidence that the sexual assault did not occur.  See AZ v. Shinseki, 731 F.3d 1303, 1306 (2013).  However, in this case, the Veteran claims that a police report was made and publicized in the base newspaper.  The Veteran's inconsistent statements and negative response from AFOSI undermine the credibility of the Veteran's claim that the Nonjudicial Punishment was received on the night of the alleged assault.  

With respect to the Veteran's weight gain and weight-related disciplinary actions, the Board is likewise not persuaded that such is evidence that the alleged assault occurred.  The record shows that the Veteran started gaining weight several years after the alleged assault.  The May 2015 private psychologist explained that the Veteran's weight gain was evidence of self-medication because the Veteran initially self-medicated with alcohol, but decided to quit drinking after meeting a Christian on his flight to Montana, at which time he began self-medicating with food.  However, the Board assigns little probative value to the opinion of the private psychologist, as his report is inconsistent with the evidence of record.  See Reonal    v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value").  The psychologist's report states that "after being transferred from the Philippines and stopping drinking he 'ate all the time' like he 'didn't have any choice,' gaining 100 [pounds] during his first year in Montana."  Service personnel records indicate that the Veteran was transferred to Malmstrom Air Force Base, Montana in May 1991.  Service treatment records show that the Veteran weighed 189 pounds in May 1991 and 200 pounds in July 1992.  Thus, the Veteran actually gained about 11 pounds during his first year in Montana.  To further support the opinion that the Veteran's weight gain is evidence of self-medicating due to the alleged assault, the private psychologist noted that the Veteran began drinking again in 2005 because he could no longer self-medicate with food after undergoing gastric bypass surgery.  However, the September 2016 affidavit from the Veteran's ex-wife indicates that the Veteran began drinking heavily and experimenting with drugs when they moved to New Mexico in 2003.  These inconsistencies further diminish the probative value of the private psychologist's report.  

The Board has also considered the Veteran's assertions that he exhibited other behavioral changes after the alleged assault, including substance abuse and declining sex with his wife.  However, the record shows that the Veteran reported drinking to the point of intoxication on a regular basis prior to the alleged assault.  As such, the Board is not persuaded that the Veteran's substance abuse is indicative of a behavioral change.  Moreover, the Board assigns no probative value to the Veteran's testimony that he started declining sex with his wife after the alleged assault, as such is contradicted by statements he made to a treatment provider in 2007.  See Cartright, 2 Vet. App. at 25.

Although multiple VA clinicians and the May 2015 private psychologist have diagnosed the Veteran with PTSD secondary to military sexual trauma, the Board does not find this diagnosis probative in the absence of a credible or confirmed stressor.  See Reonal, 5 Vet. App. at 461.  

Absent credible evidence that the Veteran incurred physical and/or sexual assault during service, service connection may not be awarded for PTSD on that basis.  Specifically, the Board finds he has failed to meet an essential criterion for establishing service connection - credible supporting evidence that an in-service stressor occurred.  See Arzio v. Shinseki, 602 F.3d 1343, 1346 (Fed. Cir. 2010) (stating that 38 C.F.R. § 3.304(f) makes clear that credible evidence of an in-service stressor is a mandatory or compulsory element in any claim for disability compensation for PTSD).  Discussion of the remaining criteria for service connection for PTSD set forth in the governing regulation is therefore     unnecessary, and service connection for PTSD is not warranted.  

With regard to any other psychiatric disorder, including depression, adjustment disorder with anxiety, and ADHD, the Board finds that service connection is also not warranted for these disabilities.  The competent evidence of record does not reflect that the Veteran was diagnosed with or treated for any psychiatric disorder during service of for many years thereafter, and there is no competent evidence suggesting he has a current psychiatric disability that is related to service on a basis other than his alleged stressors.

To the extent that the Veteran believes that he has a psychiatric disorder that is related to service, the etiology of psychiatric disorders is not a matter capable of lay observation and requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 13472, 1376-77 (Fed. Cir. 20047) (noting general competence to testify       as to symptoms but not to provide medical diagnosis).  Accordingly, the Veteran's opinion concerning the diagnosis or etiology of a claimed psychiatric disorder is not a competent medical opinion.

Based on the foregoing, the Board concludes that the preponderance of the probative evidence is against the claim for service connection for a psychiatric disability.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a psychiatric disability, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.
 

ORDER

Service connection for a psychiatric disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


